Citation Nr: 0633000	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-09 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for prostate cancer 
with bladder polyps, to include as secondary to asbestos 
exposure.

3.  Entitlement to service connection for traumatic arthritis 
of the right shoulder, claimed as secondary to the veteran's 
service-connected pes planus.

4.  Entitlement to service connection for lumbosacral disc 
disease, claimed as secondary to the veteran's service-
connected pes planus.

5.  Entitlement to service connection for nephrosclerosis 
(claimed as kidney infections).

6.  Entitlement to service connection for gout.

7.  Entitlement to service connection for aortic valve 
replacement.  

8.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


REMAND


The veteran had active service from June 1946 until January 
1947.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

It is noted that the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law on November 9, 2000.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  

Upon a review of the claims file, the Board determines that 
further development is required in order to satisfy VA's 
obligations under the VCAA.  First, it is noted that an April 
2002 VCAA notice letter did not address the issues of 
entitlement to service connection for asbestosis, gout, or 
aortic valve replacement.  No other communication informs the 
veteran of the evidence required to substantiate those 
claims.  As such, additional notice is necessary as to those 
issues.   

Further regarding the veteran's claims of entitlement to 
service connection, it appears that service records may be 
outstanding.  Indeed, in his February 2004 substantive 
appeal, the veteran indicated that he had service in the 
Merchant Marines in 1943 and 1944.  As set forth under 
38 C.F.R. § 3.7(x)(15), oceangoing Merchant Marines service 
between December 7, 1941, and August 15, 1945, also 
constitutes active service. 

The current evidence of record reflects active service from 
June 1946 until January 1947.  A Certificate of Seaman's 
service from the United States Coast Guard indicates U.S. 
Maritime Service from December 1944 to December 1945, but 
does not establish oceangoing service until December 8, 1945, 
when the veteran sailed on the S. S. Nathaniel Currier.  

Because the veteran has claimed additional Merchant Marines 
Service which would constitute active service, and because 
there is no indication that any prior records search 
specifically involved the time period beginning in 1943, 
further attempts should be made to verify the claimed 
service.  Until this is accomplished, it would be premature 
to adjudicate any of the veteran's service connection claims.

Additional development is also required with respect to the 
veteran's claim of entitlement to an increased rating for pes 
planus.  In this regard, it is observed that the veteran was 
last afforded a VA podiatric examination in June 1998.  
However, his present increased rating claim was received in 
March 2002.  No examination has been provided since the 
veteran raised his request for a higher evaluation.  

While the veteran did not explicitly state that his pes 
planus symptoms had worsened since the June 1998 VA 
examination, this may be reasonably inferred from the request 
for an increased rating itself.  Therefore, a new examination 
should be scheduled.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1995); VAOPGCPREC 
11-95 (1995) (a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination).  In reaching this determination, the Board 
first considered whether other evidence of record adequately 
shed light on the veteran's current disability picture.  
However, while recent VA outpatient treatment records 
occasionally address podiatric complaints, they do not 
provide sufficient information with which to evaluate the 
claim.  For example, such clinical reports do not describe 
pronation, marked deformity, swelling on use and other 
criteria set forth under 38 C.F.R. § 4.71a, Diagnostic Code 
5276 for acquired flatfoot.  


Accordingly, the case is REMANDED for the following action:

1.  With respect to the issues of 
entitlement to service connection for 
asbestosis, gout and aortic valve 
replacement, issue a VCAA notice letter 
which satisfies all VCAA notice 
obligations in accordance with 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 
2006), Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002), 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159, and any other applicable 
legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
service connection claims and inform him 
of the division of responsibility between 
him and VA in producing or obtaining that 
evidence or information.  The veteran 
should also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  He should also be 
provided notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  Contact the Seaman Documentation 
and Records Branch of the United States 
Coast Guard, the Office of the 
Secretary of Defense, or other 
appropriate office within the Defense 
Department, to request verification of 
the appellant's actual dates of 
oceangoing service as a Merchant 
Marine.  Specifically, attempt to 
verify oceangoing service between 1943 
and August 15, 1945.  If no such 
service can be verified during this 
time period, the claims file must 
clearly note this fact.  
  
If oceangoing service is verified 
within this timeframe, then contact 
United States Army and Joint Services 
Records Research Center (JSRRC), the 
United States Coast Guard, or any other 
appropriate authority in an attempt to 
obtain information as to the veteran's 
in-service jobs on oceangoing vessels 
and the potential exposure to asbestos.  
All attempts to contact JSRRC or other 
authority should be documented in the 
claims folder.  Any records so obtained 
should be associated with the veteran's 
VA claims folder.

3.  If the above action demonstrates 
oceangoing service between 1943 and 
August 1945, and also indicates potential 
asbestos exposure, then schedule the 
veteran for a VA examination.  The VA 
examiner should state whether the veteran 
currently has asbestos and, if so, 
whether it is at least as likely as not 
that it was incurred during Merchant 
Marines service.  The VA examiner should 
also state whether it is at least as 
likely as not that the veteran's prostate 
cancer was due to asbestos exposure.  Any 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  The claims file must be reviewed 
in conjunction with the examination.

4.  Schedule the veteran for a VA 
podiatric examination to determine the 
severity of his bilateral pes planus.  
The claims file should be reviewed in 
conjunction with the examination and any 
necessary tests should be performed.  The 
examiner should discuss whether there is 
any additional loss of function due to 
factors such as pain, weakness, 
fatigability, and incoordination.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



